Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  06/01/2021 has been entered.
 
2.	The amendment filed 04/29/2021 has been received and considered. Claims 1-8, 11-20 and 22 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-2, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moinfar et al. (“Development of an Efficient Embedded Discrete Fracture Model for 3D Compositional Reservoir Simulation in Fractured Reservoirs” as listed on IDS submitted 02/12/2018) and further in view of Pecher (PCT search report cites EP 3018502 - US 20160131800 A1 as listed on IDS submitted 04/18/2018).
As per Claim 1, 12 and 20, Moinfar et al. teaches a method/ system/ non-transitory, computer-readable medium, comprising: 
receiving data representing a subterranean formation (Summary: “naturally fractured reservoirs (NFRs)” ; Methodology “The EDFM approach for modeling NFRs”); 
obtaining a matrix grid based on the data representing the subterranean formation (Fig. 2 “Geometrical representation of a fracture model”), wherein the matrix grid comprises a plurality of matrix grid control volumes (matrix gridblocks in Fig.2); 
generating a fracture network based on the data representing the subterranean formation (Fig. 2, “Geometrical representation of a fracture model”); 

    PNG
    media_image1.png
    242
    392
    media_image1.png
    Greyscale
”NNC between two intersecting fracture”); 
discretizing the fracture network into a plurality of fracture network control volumes (second column on Pg 290
    PNG
    media_image2.png
    123
    387
    media_image2.png
    Greyscale
), wherein the fracture network is discretized independently of the matrix grid (second column “Methodology” section on Pg 290. Examiner Interpretation: Even though Moinfar et al. uses the same grid sizes, it explicitly states that “there is no constraint for grid sizes to be the same”. Therefore also independent grid sizes are explicitly disclosed. As the fracture network is also inclined toward the matrix grid (as can be seen in figure. 1), the grids are also not parallel which means “independently”. While Moinfar et al. discloses that the intersections between the fracture and the matrix grid are used to discretize the fracture grid, this does not imply that the discretization of the fracture grid depends on the matrix grid. Instead it depends on the location of the fractures. The present application as well contains one embodiment where the fracture 
identifying a location of a matrix-fracture intersection between the plurality of matrix grid control volumes and the plurality of fracture network control volumes (Fig. 2, Fig. 5(a) and (b)); 
calculating a transmissibility for the fracture-fracture intersection and the matrix-fracture 

    PNG
    media_image3.png
    545
    329
    media_image3.png
    Greyscale
); and 
performing a reservoir simulation based on the transmissibility for the fracture-fracture intersection and the matrix-fracture intersection (second column on Pg 292 
    PNG
    media_image4.png
    67
    320
    media_image4.png
    Greyscale
, “Example Simulations”).
Moinfar et al. fails to teach explicitly wherein wherein each of the fracture network control volumes comprises a fracture network control volume center … wherein identifying the location of the matrix-fracture intersection comprises identifying a matrix-fracture intersection where a matrix grid control volume contains at least one of the fracture network control volume centers.

wherein identifying the location of the matrix-fracture intersection comprises identifying a matrix-fracture intersection (figure 4 showing intersections of individual fracture cells 409; paragraph [0034]) where a matrix grid control volume contains at least one of the fracture network control volume centers (figure 4 showing intersections of fracture and matrix cells; paragraph [0034]). 
In particular, Figure 4 illustrates fracture cells 409 (these cells equivalent to a fracture network control volume center, see below) contained within reservoir cell 405 (equivalent to a matrix control grid volume). The fracture cells fall within the scope of a volume, as paragraph [0034] notes that “even though the fracture cells 409 are modeled as planar cells, the simulation can associate thicknesses with some or all of the fracture cells 409”.
The reservoir cell is equivalent to the matrix grid control volume because it is illustrated as a 3D volume in Fig. 4, and is described in ¶33 as follows: “the reservoir cell 405 is a cell in a 3D domain (e.g., x, y, z) of a reservoir (e.g., reservoir 151) that has been split into a grid (e.g., mesh) of contiguous volumetric cells.”  The specification of the instant invention notes in ¶42 that the “matrix grid” is a grid representing the formation rock (“the computing device can generate a grid of the surrounding matrix rock (“matrix grid’) in the area that is being simulated”).  ¶27 of Pecher (EP 3018502) notes that “For example, the geologic formation 200 may be rock”.
Moinfar et al. and Pecher are analogous art because they are all related to a fracture modeling.


As per Claim 2 and 13, Moinfar et al. teaches wherein obtaining the matrix grid comprises: 
calculating transmissibilities between intersecting matrix grid control volumes 

    PNG
    media_image5.png
    545
    329
    media_image5.png
    Greyscale
 and 
generating the matrix grid based on the transmissibilities between intersecting matrix grid control volumes (Fig. 5(b), 
    PNG
    media_image4.png
    67
    320
    media_image4.png
    Greyscale
right column on Pg 292).

As per Claim 11, Moinfar et al. teaches further comprising generating a visualization based on the reservoir simulation (Fig. 12-13, “Example Simulations”).

s 3-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moinfar et al. (“Development of an Efficient Embedded Discrete Fracture Model for 3D Compositional Reservoir Simulation in Fractured Reservoirs” as listed on IDS submitted 02/12/2018), Pecher (PCT search report cites EP 3018502 - US 20160131800 A1 as listed on IDS submitted 04/18/2018), and further in view of Mustapha et al. (“Discretizing two-dimensional complex fractured fields for incompressible two-phase flow” as listed on IDS submitted 02/12/2018).
Moinfar et al. as modified by Pecher teaches most all the instant invention as applied to claims 1-2, 11-13, and 20 above
As per Claim 3 and 14, Moinfar et al. as modified by Pecher fails to teach explicitly wherein the fracture network is non-linear.
Mustapha et al. teaches wherein the fracture network is non-linear (Fig. 2 (4) F1 and F2).  
Moinfar et al., Pecher and Mustapha et al. are analogous art because they are all related to a fracture modeling.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Mustapha et al. into Moinfar et al. and Pecher’s invention to enable sizes of fracture cells to be selectively varied, thereby reducing computational cost and/or complexity of the simulation (Pecher: ¶34) and to provide an efficient method for transport problems and has to provide better predictable results (Mustapha et al.: SUMMARY).



As per Claim 5 and 16, Moinfar et al. as modified by Pecher teaches wherein identifying the location of the fracture-fracture intersections within the fracture network comprises identifying intersections between planes of the plurality of planes (Moinfar et al.: Fig. 5(b) “two fracture planes”). 
As per Claim 6 and 17, Moinfar et al. as modified by Pecher fails to teach explicitly wherein discretizing the fracture network into the plurality of fracture network control volumes comprises: 
discretizing the fracture network into a set of points; 
obtaining a square size value; 
positioning a square in a plurality of positions in the fracture network, where a size of the square is based on the square size value; and 
moving points within the square to a center of the square based on determining that two or more points of the set of points are within the square in a position. 
Mustapha et al. teaches wherein discretizing the fracture network into the plurality of fracture network control volumes comprises: 
discretizing the fracture network into a set of points (section 2.4, Fig. 2(2)
    PNG
    media_image6.png
    52
    548
    media_image6.png
    Greyscale
); 

    PNG
    media_image7.png
    66
    543
    media_image7.png
    Greyscale
); 
positioning a square in a plurality of positions in the fracture network, where a size of the square is based on the square size value  (section 2.4, Fig. 4(4),
    PNG
    media_image8.png
    203
    559
    media_image8.png
    Greyscale
); and 
moving points within the square to a center of the square based on determining that two or more points of the set of points are within the square in a position (section 2.4, Fig. 4(5)-(6),
    PNG
    media_image9.png
    67
    536
    media_image9.png
    Greyscale
). 

As per Claim 7 and 18, Moinfar et al. as modified by Pecher fails to teach explicitly further comprising generating a mesh of triangles by connecting points of the set of points (Pg 769, 
    PNG
    media_image10.png
    76
    551
    media_image10.png
    Greyscale
). 

8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moinfar et al. (“Development of an Efficient Embedded Discrete Fracture Model for 3D Compositional Reservoir Simulation in Fractured Reservoirs” as listed on IDS submitted 02/12/2018), in view of Pecher (PCT search report cites EP 3018502 - US 20160131800 A1 as listed on IDS submitted 04/18/2018) and Mustapha et al. (“Discretizing two-dimensional complex fractured fields for incompressible two-phase flow” as listed on IDS submitted 02/12/2018), and further in view of Mustapha et al. (“An efficient method for discretizing 3D fractured media for subsurface flow and transport simulations” as listed on IDS submitted 02/12/2018).
Moinfar et al. as modified by Pecher teaches most all the instant invention as applied to claims 1-2, 11-13, and 20 above
Moinfar et al. as modified by Pecher and Mustapha et al. (“Discretizing two-dimensional complex fractured fields for incompressible two-phase flow”) teaches most all the instant invention as applied to claims 3-7 and 14-18 above

As per Claim 8 and 19, Moinfar et al. as modified by Pecher and Mustapha et al. fails to teach explicitly further comprising: 
analyzing the mesh of triangles to identify abnormal triangles; transforming the abnormal triangles; 
obtaining a cube size value; 
positioning a cube in a plurality of positions in the fracture network, where a size of the cube is based on the cube size value; 

removing an edge and two triangles that include the edge within the cube in a second position, placing a first new point at the center of the cube, and 
joining triangles surrounding the two removed triangles at the first new point, based on determining that the edge is within the cube; and 
removing a triangle and three triangles that share an edge with the triangle within the cube in a third position, placing a second new point at the center of the cube, and joining triangles surrounding the three removed triangles at the second new point, based on determining that the triangle is within the cube.
Mustapha et al. (“An efficient method for discretizing 3D fractured media for subsurface flow and transport simulations”) teaches analyzing the mesh of triangles to identify abnormal triangles (section 2.2 on Pg 653-654, “to evaluate the mesh quality [10, 30] to provide some indication about the suitability of the discretization type under consideration. In this work, an elementary criterion has been adopted, which consists of an evaluation of the element qualitywith respect to the equilateral simplex.”; Pg 655 “A mesh quality will be generated for the simplified geometry”); 
transforming the abnormal triangles (Figure 3, Pg 654
    PNG
    media_image11.png
    105
    551
    media_image11.png
    Greyscale
); 
obtaining a cube size value (Pg 655 
    PNG
    media_image12.png
    31
    556
    media_image12.png
    Greyscale
); 

moving a point within the cube in a first position to a center of the cube based on determining that the point is a single point within the cube (Pg 656, Figure 6 Case 1, Pg 657
    PNG
    media_image13.png
    50
    540
    media_image13.png
    Greyscale
); 
removing an edge and two triangles that include the edge within the cube in a second position, placing a first new point at the center of the cube (Pg 656, Figure 6 Case 2, Pg 657), and joining triangles surrounding the two removed triangles at the first new point, based on determining that the edge is within the cube (Pg 656, Figure 6 Case 2, Pg 657 
    PNG
    media_image14.png
    54
    548
    media_image14.png
    Greyscale
); and 
removing a triangle and three triangles that share an edge with the triangle within the cube in a third position, placing a second new point at the center of the cube, and joining triangles surrounding the three removed triangles at the second new point, based on determining that the triangle is within the cube (Pg 656, Figure 6 Case 3, Pg 657 
    PNG
    media_image15.png
    65
    546
    media_image15.png
    Greyscale
).
Moinfar et al., Pecher, Mustapha et al., and Mustapha et al. (“An efficient method for discretizing 3D fractured media for subsurface flow and transport simulations”) are analogous art because they are all related to a fracture modeling.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary .

Response to Arguments
6. 	Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.
Applicant’s arguments with respect to claim(s) 1, 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of Pecher.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127


/EUNHEE KIM/Primary Examiner, Art Unit 2127